DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim objections to claims 6, 9, and 14 have been withdrawn in view of current amendments.
The 35 USC 112(b) rejection to claim 2 has been withdrawn in view of current amendments.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks/arguments pp.6-9, filed December 17, 2020, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClelland et al. (US 2018/0316895) in view of McClure et al. (US 2009/0204281) further in view of He et al. (US 2020/0380257).

Regarding claim 1 McClelland discloses a system comprising: 
an agricultural tractor comprising a steering mechanism for causing changes in a direction of movement of the agricultural tractor (changing the direction of travel of tractor in Figure 2B when an obstacle is detected by camera system – [0022]); 
at least one forward sensor for sensing one or more objects or conditions located forwardly of the agricultural tractor (camera devices in front of tractor – [0015]); 
at least one lateral sensor for sensing one or more objects or conditions in a subsequent path that when sensed are located laterally of the agricultural tractor or the agricultural implement (camera device on lateral sides of tractor – [0015]); and 
a controller connected to the steering mechanism, the at least one forward sensor, and the at least one lateral sensor (controller – abstract, [0003,0020]), the controller being configured to: 
receive at least one first output from the at least one forward sensor (receiving sensor data from sensor assemble 418 – [0022]; note sensor assembly 418 includes the front camera devices and the lateral cameras – [0019]); 
receive at least one second output from the at least one lateral sensor (receiving sensor data from sensor assemble 418 – [0022]; note sensor assembly 418 includes the front camera devices and the lateral cameras – [0019]); and 
control the steering mechanism to cause a change in the direction of movement of the agricultural tractor based on the at least one first output and the at least one second output (changing the direction of travel of tractor in Figure 2B when an obstacle is detected by camera system – [0022]).
McClelland determines a path before commencing travel taking account of a presence of the one or more objects or conditions which are sensed by the at least one lateral sensor (changing the direction of travel of tractor in Figure 2B when an obstacle is detected by camera system – [0022]).
However, fails to explicitly disclose an agricultural implement that is towed behind the agricultural tractor as the agricultural tractor moves forwardly and is pivotably connected to the tractor; and determine an optimized path of the subsequent path before commencing travel on the subsequent path, the optimized path taking account of 
In his disclosure McClure teaches an agricultural implement that is towed behind the agricultural tractor as the agricultural tractor moves forwardly and is pivotably connected to the tractor (Figures 2-9 show tractor 6 having attached by hitch 10 a working component (implement) 8 which moves forwardly and is pivotably connected to tractor 6).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of McClure into the teachings of McClelland because the addition of an agricultural implement that is towed behind the agricultural tractor would yield the predictable result of allowing user to perform agricultural activities/processes.
However, fails to explicitly disclose determine an optimized path of the subsequent path before commencing travel on the subsequent path, the optimized path taking account of a presence of the one or more objects or conditions in the subsequent path which are sensed by at least one sensor.
In his disclosure He teaches determine an optimized path of the subsequent path before commencing travel on the subsequent path, the optimized path taking account of a presence of the one or more objects or conditions in the subsequent path which are sensed by at least one sensor (determining an object is present in the determined trajectory and re-route the vehicle to a new trajectory path away from the identified object – [0050]; note the determined trajectory is being interpreted as the subsequent 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of He into the teachings of McClelland because such incorporation yields the predictable result of enhancing the safety of the vehicle occupants and potential people surrounding the vehicle.

Regarding claim 2 McClelland discloses the system according to claim 1, wherein the at least one lateral sensor senses a field of view that is at least a two-dimensional polygon located laterally of the agricultural tractor or the agricultural implement (camera device on lateral sides of tractor – [0015]; note a person with ordinary skill in the art would know the field of view of a camera would have the shape of a two-dimensional polygon), the location of the polygon moving as the agricultural tractor and the agricultural implement move to define a trajectory field of view approximating to a trajectory of the agricultural tractor and the agricultural implement (the camera devices on lateral sides of the tractor will move as the tractor moves, therefore the fields of view of each of the cameras will move as well following the trajectory of the tractor; note the agricultural implement being towed by the agricultural implement has been addressed in the rejection of claim 1).

claim 3 McClelland discloses the system according to claim 1, wherein the at least one lateral sensor comprises an optical or point cloud generating camera (camera device on lateral sides of tractor – [0015]).

Regarding claim 5 McClelland discloses the system according to claim 1, wherein the controller operates the steering mechanism to steer the agricultural tractor so as to avoid the one or more objects or conditions sensed by the at least one lateral sensor (changing the direction of travel of tractor in Figure 2B when an obstacle is detected by camera system – [0022]).

Regarding claim 6 McClelland discloses the system according to claim 5, wherein the controller operates the steering mechanism to steer the agricultural tractor so as to change a positioning of the agricultural tractor or the agricultural implement with respect to the one or more objects or conditions sensed by the at least one lateral sensor (changing the direction of travel of tractor in Figure 2B when an obstacle is detected by camera system – [0022]).

Regarding claim 7 McClelland discloses the system according to claim 1, wherein the at least one lateral sensor senses the one or more objects conditions located laterally of the agricultural tractor or the agricultural implement during passage of the agricultural tractor and the agricultural implement along a field, encountered by the agricultural tractor (receiving sensor data from sensor assemble 418 – [0022]; note sensor assembly 418 includes the front camera devices and the lateral cameras – 
However, fails to explicitly disclose sense one or more objects conditions located laterally of the agricultural tractor or the agricultural implement during passage of the agricultural tractor and the agricultural implement along a first swath, in a field, encountered by the agricultural tractor and the agricultural implement; and wherein the controller causes the agricultural tractor and the agricultural implement to take account of a presence of the one or more objects or conditions sensed by the at least one sensor during passage of the agricultural tractor and the agricultural implement along a subsequently encountered swath in the field.
In his disclosure McClure teaches sense one or more objects conditions located laterally of the agricultural tractor or the agricultural implement during passage of the agricultural tractor and the agricultural implement along a first swath, in a field, encountered by the agricultural tractor and the agricultural implement (in Figure 5 the condition of the crop is detected as the tractor and implement 8 move along a first section of a field – [0036]); and wherein the controller causes the agricultural tractor and the agricultural implement to take account of a presence of the one or more objects or conditions sensed by the at least one sensor during passage of the agricultural tractor and the agricultural implement along a subsequently encountered swath in the field (in 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of McClure into the teachings of McClelland because such incorporation would increase the efficiency of the agricultural activities.
Regarding claim 8 McClelland discloses the system according to claim 1, wherein the controller is further configured to map the locations of the one or more objects or conditions sensed by the at least one lateral sensor (associating a triggering event to location of tractor to generate a log – [0024-0025]).

Regarding claim 9 McClelland discloses the system according to claim 8, wherein the controller is configured to map the locations of the one or more objects or conditions sensed by the at least one lateral sensor that are not sensed by the at least one forward sensor (associating a triggering event to location of tractor to generate a log – [0024-0025]; note each of the forward and lateral cameras have its corresponding field of view, each sensing different objects, conditions).

Regarding claim 11 McClelland discloses a method of operating a system according to claim 1 (refer to rejection of claim 1) the method including steps of: 
causing the at least one lateral sensor to sense the one or more objects or conditions that when sensed are located laterally of the agricultural tractor or the agricultural implement (receiving sensor data from sensor assemble 418 – [0022]; note sensor assembly 418 includes the front camera devices and the lateral cameras – [0019]; changing the direction of travel of tractor in Figure 2B when an obstacle is detected by camera system – [0022]); and 
causing the controller to act in dependence on at least one of the first output and the second output to take account of the one or more objects or conditions sensed by the at least one lateral sensor (receiving sensor data from sensor assemble 418 – [0022]; note sensor assembly 418 includes the front camera devices and the lateral cameras – [0019]; changing the direction of travel of tractor in Figure 2B when an obstacle is detected by camera system – [0022]).

Regarding claim 12 McClelland discloses the method of claim 11, further including a step of causing the controller to operate the steering mechanism of the agricultural tractor such that the agricultural tractor and the agricultural implement follow the path that takes account of the presence of the one or more objects or conditions sensed by the at least one lateral sensor (changing the direction of travel of tractor in Figure 2B when an obstacle is detected by camera system – [0022]; note the rejection of claim 1 addresses the agricultural implement towed behind the agricultural tractor).
However, fails to explicitly disclose causing the controller to operate the steering mechanism of a vehicle such that the vehicle follow the optimized path that takes account of the presence of the one or more objects or conditions sensed by the at least one lateral sensor.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of He into the teachings of McClelland because such incorporation yields the predictable result of enhancing the safety of the vehicle occupants and potential people surrounding the vehicle.

Claim 13 corresponds to the method performed by the system of claim 5. Therefore, claim 13 is being rejected on the same basis as claim 5.

Claim 14 corresponds to the method performed by the system of claim 7. Therefore, claim 14 is being rejected on the same basis as claim 7.

Claim 15 corresponds to the method performed by the system of claim 8. Therefore, claim 15 is being rejected on the same basis as claim 8.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClelland et al. (US 2018/0316895) in view of McClure et al. (US 2009/0204281) .

Regarding claim 10 McClelland discloses the system according to claim 2. McClelland further discloses wherein the controller is further configured to map one or more trigger events, approximating to the trajectory of the agricultural tractor and the agricultural implement, in the trajectory field of view sensed by the at least one lateral sensor (associating a triggering event to location of tractor to generate a log – [0024-0025]).
However, fails to explicitly disclose map one or more waypoints approximating the trajectory of a vehicle.
In his disclosure Wang teaches map one or more waypoints approximating the trajectory of a vehicle (record waypoints – step 308 in Figure 3).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of McClelland because such incorporation would yield the predictable result of improving the agricultural activities.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClelland et al. (US 2018/0316895) in view of McClure et al. (US 2009/0204281) further in view of He et al. (US 2020/0380257) further in view of Fransgaard (US Patent No. 5,163,277).

Regarding claim 16 McClelland discloses the method of claim 11. However, fails to explicitly disclose causing the controller to estimate one or more of (i) an 
In his disclosure Fransgaard teaches to estimate one or more of (i) an absolute quantity of un-baled harvest products in a swath; and/or (ii) an absolute quantity of un-baled harvest products in a plurality of swaths; and (iii) a specific quantity of un-baled harvest products per unit length of one or more swaths, and calculating one or more parameters therefrom (determining a desired distance based on an estimate of the amount of the straw crops which is to be collected in the swath; note the desired distance is being interpreted as the calculated parameter – col.11, 35-42).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fransgaard into the teachings of McClelland because such incorporation would yield the predictable result of enhancing the user’s experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482